 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ANTWOINE BEALER,                          Case No. 1:18-cv-01193-LJO-SKO (PC)
12                       Plaintiff,
                                                FIRST SCREENING ORDER
13           v.
                                                (Doc. 1)
14    KERN VALLEY STATE PRISON
      CLASSIFICATION COMMITTEE, et              21-DAY DEADLINE
15    al.,
16                       Defendants.
17

18          Plaintiff, Antwoine Bealer, is a state prisoner proceeding pro so and in forma pauperis in
19   this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed this action based on placement
20   in Administrative Segregated Housing (“ASU”) and Segregated Housing (“SHU”). Although
21   Plaintiff does not state any cognizable claims, he may be able to correct the deficiencies in his
22   pleading. Accordingly, Plaintiff is granted leave to file a first amended complaint and is provided
23   the pleading requirements and legal standards under which his allegations will be considered.
24          A.      Screening Requirement
25          The Court is required to screen complaints brought by prisoners seeking relief against a
26   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
27   Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
28

                                                       1
 1   frivolous, malicious, fail to state a claim upon which relief may be granted, or that seek monetary
 2   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2); 28 U.S.C.
 3   § 1915(e)(2)(B)(i)-(iii). A complaint will be dismissed if it lacks a cognizable legal theory or
 4   fails to allege sufficient facts under a cognizable legal theory. See Balistreri v. Pacifica Police
 5   Department, 901 F.2d 696, 699 (9th Cir. 1990).
 6           B.      Summary of the Complaint
 7           Plaintiff names the following Defendants: Kern Valley State Prison Warden; CCI D.
 8   Patterson; CDW M. Sexton; and CCII M. Oliveira. Plaintiff appears to believe that his rights to
 9   due process have been violated by his placement in the ASU and SHU at various times over the
10   past several years. However, as discussed in detail below, Plaintiff does not state a cognizable
11   claim. He is therefore granted leave to file a first amended complaint, and is provided the
12   pleading requirements and legal standards under which his allegations will be considered.

13           C.      Pleading Requirements

14                   1.      Federal Rule of Civil Procedure 8(a)

15           “Rule 8(a)’s simplified pleading standard applies to all civil actions, with limited

16   exceptions,” none of which applies to section 1983 actions. Swierkiewicz v. Sorema N. A., 534

17   U.S. 506, 512 (2002); Fed. R. Civ. Pro. 8(a). A complaint must contain “a short and plain

18   statement of the claim showing that the pleader is entitled to relief . . . .” Fed. R. Civ. Pro. 8(a).

19   “Such a statement must simply give the defendant fair notice of what the plaintiff’s claim is and

20   the grounds upon which it rests.” Swierkiewicz, 534 U.S. at 512.

21           Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements of a

22   cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556

23   U.S. 662, 678 (2009), quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

24   Plaintiff must set forth “sufficient factual matter, accepted as true, to ‘state a claim that is

25   plausible on its face.’” Iqbal, 556 U.S. at 678, quoting Twombly, 550 U.S. at 555. Factual

26   allegations are accepted as true, but legal conclusions are not. Iqbal, at 678; see also Moss v. U.S.

27   Secret Service, 572 F.3d 962, 969 (9th Cir. 2009); Twombly, 550 U.S. at 556-557.

28           While “plaintiffs [now] face a higher burden of pleadings facts . . . ,” Al-Kidd v. Ashcroft,

                                                         2
 1   580 F.3d 949, 977 (9th Cir. 2009), the pleadings of pro se prisoners are still construed liberally
 2   and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).
 3   However, “the liberal pleading standard . . . applies only to a plaintiff’s factual allegations,”
 4   Neitze v. Williams, 490 U.S. 319, 330 n.9 (1989), “a liberal interpretation of a civil rights
 5   complaint may not supply essential elements of the claim that were not initially pled,” Bruns v.
 6   Nat’l Credit Union Admin., 122 F.3d 1251, 1257 (9th Cir. 1997) quoting Ivey v. Bd. of Regents,
 7   673 F.2d 266, 268 (9th Cir. 1982), and courts are not required to indulge unwarranted inferences,
 8   Doe I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and
 9   citation omitted). The “sheer possibility that a defendant has acted unlawfully” is not sufficient,
10   and “facts that are ‘merely consistent with’ a defendant’s liability” fall short of satisfying the
11   plausibility standard. Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.
12          If he chooses to file a first amended complaint, Plaintiff should make it as concise as

13   possible. He should simply state which of his constitutional rights he believes were violated by

14   each Defendant and the supporting factual basis. Plaintiff should refrain from citing to legal

15   authority or making legal arguments. Where the allegations against two or more Defendants are

16   factually intertwined, Plaintiff need not repeat the factual allegations separately against each

17   Defendant. Plaintiff should instead present his factual allegations and identify the Defendants he

18   believes are thereby implicated.

19                  2.      Linkage and Causation

20          Section 1983 provides a cause of action for the violation of Plaintiff’s constitutional or

21   other federal rights by persons acting under color of state law. Nurre v. Whitehead, 580 F.3d

22   1087, 1092 (9th Cir 2009); Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006);

23   Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002). “Section 1983 is not itself a source of

24   substantive rights but merely provides a method for vindicating federal rights elsewhere

25   conferred.” Crowley v. Nevada ex rel. Nevada Sec’y of State, 678 F.3d 730, 734 (9th Cir. 2012)

26   (citing Graham v. Connor, 490 U.S. 386, 393-94 (1989)) (internal quotation marks omitted). To

27   state a claim, Plaintiff must allege facts demonstrating the existence of a link, or causal

28   connection, between each defendant’s actions or omissions and a violation of his federal rights.

                                                        3
 1   Lemire v. California Dep’t of Corr. and Rehab., 726 F.3d 1062, 1074-75 (9th Cir. 2013); Starr v.
 2   Baca, 652 F.3d 1202, 1205-08 (9th Cir. 2011). Generic identifiers, without surname specificity,
 3   do not suffice to place any defendant on notice of a plaintiff’s claims to be able prepare a defense.
 4   McHenry v. Renne, 84 F.3d 1172 (9th Cir. 1996).
 5          Although Plaintiff names various individuals as defendants, he fails to mention any of
 6   them in his factual allegations. Plaintiff’s allegations must demonstrate that each individual
 7   defendant personally participated in the deprivation of his rights. Jones v. Williams, 297 F.3d
 8   930, 934 (9th Cir. 2002). This requires the presentation of factual allegations sufficient to state a
 9   plausible claim for relief. Iqbal, 556 U.S. at 678-79; Moss v. U.S. Secret Service, 572 F.3d 962,
10   969 (9th Cir. 2009). Prisoners proceeding pro se in civil rights actions are entitled to have their
11   pleadings liberally construed and to have any doubt resolved in their favor. Hebbe, 627 F.3d at
12   342. The mere possibility of misconduct falls short of meeting this plausibility standard. Iqbal,

13   556 U.S. at 678; Moss, 572 F.3d at 969.

14                  3.      Exhibits

15          Plaintiff has attached a number of exhibits to his Complaint which he fails to reference in

16   his allegations. Originals, or copies of evidence (i.e., prison or medical records, witness

17   affidavits, inmate appeals, etc.) need not be submitted until the course of litigation brings the

18   evidence into question (for example, on a motion for summary judgment, at trial, or when

19   requested by the Court). The submission of evidence at this juncture is premature as Plaintiff is

20   only required to state a prima facie claim for relief via his factual allegations. Thus, when

21   amending his Complaint, Plaintiff should simply state the facts upon which he alleges a defendant

22   has violated his constitutional rights and should refrain from submitting exhibits.

23          If Plaintiff feels compelled to submit exhibits with an amended complaint, he is reminded

24   that such exhibits must be attached to the amended pleading and must be incorporated by

25   reference. Fed. R. Civ. Pro. 10(c). For example, Plaintiff must state “see Exhibit A” or include a

26   similar notation to direct the Court to the specific exhibit Plaintiff’s allegations reference and

27   Plaintiff should state what he intends the exhibit to show the reader. Further, if the exhibit

28   consists of more than one page, Plaintiff must reference the specific page of the exhibit (i.e. “See

                                                        4
 1   Exhibit A, page 3”).
 2                   4.      Statute of Limitations
 3           The applicable statute of limitations begins to run upon accrual of the plaintiff’s claim, i.e.
 4   when he knows or has reason to know of the injury that is the basis of his action, Douglas v.
 5   Noelle, 567 F.3d 1103, 1109 (9th Cir. 2009), which is generally on the date of injury, Ward v.
 6   Westinghouse Canada, Inc., 32 F.3d 1405, 1407 (9th Cir.1994). Actions under section 1983 fall
 7   under the limitations period from the forum state’s statute of limitations for personal injury torts,
 8   see Wallace v. Kato, 549 U.S. 384, 387 (2007), which is two years in California, see Maldonado
 9   v. Harris, 370 F.3d 945, 954 (9th Cir. 2004); Cal. Civ. Proc. Code § 335.1.
10           The two-year statute of limitations period is tolled for two years if the plaintiff is a
11   prisoner serving a term of less than life which gives such prisoners effectively four years to file a
12   federal suit. See Cal. Civ. Proc. Code § 352.1(a); Azer v. Connell, 306 F.3d 930, 936 (9th Cir.

13   2002) (federal courts borrow the state’s California’s equitable tolling rules if they are not

14   inconsistent with federal law). Although the term of Plaintiff’s sentence is not known, the

15   limitations period for his claims would not differ if he were serving a term of life with the

16   possibility of parole, as that is considered a term of less than life. Martinez v. Gomez, 137 F.3d

17   1124, 1126 (9th Cir. 1998). Further, in California “[l]imitations are tolled during period of

18   imprisonment of persons sentenced to life imprisonment.” Cal. Civ. Proc. Code § 352.1, note

19   (West Ann. 2017) (2. Construction and application) (citing Grasso v. McDonough Power Equip.,

20   264 Cal.App.2d 597, 601 (1968) (reversed dismissal on demurrer based on statute of limitations

21   of action brought by inmate sentenced to a life term roughly nine years after precipitating

22   incident,)); see also Brooks v. Mercy Hosp., 1 Cal.App.5th 1, 6-7 (2016) (finding “. . . Grasso

23   remains good law.”) Thus, without knowing Plaintiff’s sentence, he had a minimum of four years

24   from the date of the incidents at issue to file suit.

25           Plaintiff delineates the time that he was in either ASU or SHU which ranges from “May of

26   2014” at the earliest to “July 2018” at the latest. (Doc. 1, p. 8.) It is unclear whether Plaintiff

27   believes the entire time he was placed in either ASU or SHU violated his rights, or if he provided

28   these dates as background information. In any event, as Plaintiff filed this action on August 28,

                                                         5
 1   2018, any claims based on events that occurred more than four years prior to that date, i.e. before
 2   August 17, 2014, are barred by the statute of limitations.
 3          D.      Claims for Relief
 4                  1.      Due Process
 5          The Due Process Clause protects Plaintiff against the deprivation of liberty without the
 6   procedural protections to which he is entitled under the law. Wilkinson v. Austin, 545 U.S. 209,
 7   221 (2005). To state a claim, Plaintiff must first identify the interest at stake. Wilkinson, 545
 8   U.S. at 221. Liberty interests may arise from the Due Process Clause itself or from state law. Id.
 9   The Due Process Clause does not confer on inmates a liberty interest in avoiding more adverse
10   conditions of confinement, and under state law, the existence of a liberty interest created by
11   prison regulations is determined by focusing on the nature of the condition of confinement at
12   issue. Id. at 221-23 (citing Sandin v. Conner, 515 U.S. 472, 481-84 (1995)) (quotation marks

13   omitted). Liberty interests created by prison regulations are generally limited to freedom from

14   restraint which imposes atypical and significant hardship on the inmate in relation to the ordinary

15   incidents of prison life. Wilkinson, 545 U.S. at 221 (citing Sandin, 515 U.S. at 484) (quotation

16   marks omitted); Myron v. Terhune, 476 F.3d 716, 718 (9th Cir. 2007). Although Plaintiff has a

17   section titled “Atypical and Significant Hardship,” it only contains the dates that he was in the

18   ASU or SHU. Any claim is not cognizable as Plaintiff does not identify any conditions which he

19   believes amounted to atypical and significant hardship.

20          “It is plain, that the transfer of an inmate to less amenable and more restrictive quarters for

21   nonpunitive reasons is well within the terms of confinement ordinarily contemplated by a prison

22   sentence. Accordingly, administrative segregation is the sort of confinement that inmates should

23   reasonably anticipate receiving at some point in their incarceration.” Toussaint v. McCarthy, 801

24   F.2d 1080, 1091-92 (9th Cir. 1986). Due process for placement in administrative segregation

25   requires only that prison officials hold an informal non-adversary hearing within a reasonable

26   time after the prisoner is segregated, inform the prisoner of the charges against him or the reasons

27   for considering segregation, and allow the prisoner to present his views. Id., 801 F.2d at 1100-01

28   (quotation marks omitted), abrogated in part on other grounds, Sandin v. Conner, 515 U.S. 472

                                                       6
 1   (1995); accord Bruce v. Ylst, 351 F.3d 1283, 1287 (9th Cir. 2003). Prisoners are not entitled to
 2   detailed written notice of charges, representation by counsel or counsel substitute, an opportunity
 3   to present witnesses, or a written decision describing the reasons for placing the prisoner in
 4   administrative segregation. Toussaint, 801 F.2d at 1100-01 (quotation marks omitted). Further,
 5   due process does not require disclosure of the identity of any person providing information
 6   leading to the placement of a prisoner in administrative segregation. Id. (quotation marks
 7   omitted). Plaintiff does not state any allegations to address the Thoussaint elements for a due
 8   process claim.
 9          Prisoners may, however, be housed in Administrative Segregation to protect them from
10   other inmates, to protect other inmates from the segregated prisoner, or pending investigation of
11   disciplinary charges, transfer, or re-classification. See Hewitt v. Helms, 459 U.S. 460, 468 (1983)
12   B overruled in part on other grounds by Sandin (finding no liberty interest in freedom from state

13   action taken within the sentence implied). Plaintiff has alleged no facts that establish the

14   existence of a liberty interest in remaining free from ASU or SHU housing. Sandin, at 484; see

15   also May v. Baldwin, 109 F.3d 557, 565 (9th Cir. 1997) (inmate’s due process claim fails because

16   he has no liberty interest in freedom from state action taken within sentence imposed and

17   administrative segregation falls within the terms of confinement ordinarily contemplated by a

18   sentence); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (placement and retention in the

19   SHU was within range of confinement normally expected by inmates in relation to ordinary

20   incidents of prison life and, therefore, plaintiff had no protected liberty interest in being free from

21   confinement in the SHU) (quotations omitted).

22          Further, Plaintiff is unable to state a due process claim based on the handling of his inmate

23   appeals on his ASU and SHU placement. “[I]nmates lack a separate constitutional entitlement to a

24   specific prison grievance procedure.” Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (no

25   liberty interest in processing of appeals because no entitlement to a specific grievance procedure),

26   citing Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988). “[A prison] grievance procedure is a

27   procedural right only, it does not confer any substantive right upon the inmates.” Azeez v.

28   DeRobertis, 568 F. Supp. 8, 10 (N.D. Ill. 1982) accord Buckley v. Barlow, 997 F.2d 494, 495 (8th

                                                        7
 1   Cir. 1993); see also Massey v. Helman, 259 F.3d 641, 647 (7th Cir. 2001) (existence of grievance
 2   procedure confers no liberty interest on prisoner). “Hence, it does not give rise to a protected
 3   liberty interest requiring the procedural protections envisioned by the Fourteenth Amendment.”
 4   Azeez v. DeRobertis, 568 F. Supp. at 10; Spencer v. Moore, 638 F. Supp. 315, 316 (E.D. Mo.
 5   1986).
 6            Actions in reviewing prisoner’s administrative appeal generally cannot serve as the basis
 7   for liability under a § 1983 action. Buckley, 997 F.2d at 495. The argument that anyone who
 8   knows about a violation of the Constitution, and fails to cure it, has violated the Constitution
 9   himself is not correct. “Only persons who cause or participate in the violations are responsible.
10   Ruling against a prisoner on an administrative complaint does not cause or contribute to the
11   violation.” Greeno v. Daley, 414 F.3d 645, 656-57 (7th Cir.2005) accord George v. Smith, 507
12   F.3d 605, 609-10 (7th Cir. 2007); Reed v. McBride, 178 F.3d 849, 851-52 (7th Cir.1999); Vance

13   v. Peters, 97 F.3d 987, 992-93 (7th Cir.1996).

14                   2.      Challenges to Plaintiff’s Conviction

15            The claims Plaintiff appears to attempt to raise in this action may be barred. Specifically,

16   Plaintiff has titled a section of the Complaint “More Time in Prison.” (Doc. 1, p. 7.) In this

17   section Plaintiff simply states “Administrative Segregation and Security Housing Increases

18   Inmates’ Placement Score.” (Id.) When a prisoner challenges the legality of his conviction or

19   duration of his custody, or raises a constitutional challenge which could entitle him to an earlier

20   release, his sole federal remedy is a writ of habeas corpus. Preiser v. Rodriguez, 411 U.S. 475

21   (1973); Young v. Kenny, 907 F.2d 874 (9th Cir. 1990), cert. denied 11 S.Ct. 1090 (1991).

22   Moreover, when seeking damages for an allegedly unconstitutional conviction or imprisonment,

23   “a § 1983 plaintiff must prove that the conviction or sentence has been reversed on direct appeal,

24   expunged by executive order, declared invalid by a state tribunal authorized to make such

25   determination, or called into question by a federal court’s issuance of a writ of habeas corpus, 28

26   U.S.C. § 2254.” Heck v. Humphrey, 512 U.S. 477, 487-88 (1994). “A claim for damages bearing

27   that relationship to a conviction or sentence that has not been so invalidated is not cognizable

28   under § 1983.” Id. at 488. This “favorable termination” requirement has been extended to

                                                        8
 1   actions under § 1983 that, if successful, would imply the invalidity of prison administrative
 2   decisions which result in a forfeiture of good-time credits. Edwards v. Balisok, 520 U.S. 641,
 3   643-647 (1997).
 4           Thus, before Plaintiff may proceed under section 1983, he must allege facts to show that
 5   any finding of guilt underlying his conviction has been reversed, expunged, declared invalid, or
 6   called into question by a writ of habeas corpus. Failure to do so will result in dismissal of this
 7   action as barred by Heck v. Humphrey, 512 U.S. 477 (1994) and Edwards v. Balisok, 520 U.S.
 8   641, 643-647 (1997).
 9   II.     CONCLUSION
10           For the reasons set forth above, Plaintiff fails to state any cognizable claims in this action.
11   However, Plaintiff is granted leave to file an amended complaint to cure the deficiencies
12   identified in this order within 21 days. If Plaintiff no longer desires to pursue this action, he may

13   file a notice of voluntary dismissal. If Plaintiff needs an extension of time to comply with this

14   order, he shall file a motion seeking an extension of time no later than 21 days from the date of

15   service of this order.

16           Plaintiff must demonstrate in any amended complaint how the conditions complained of

17   have resulted in a deprivation of Plaintiff’s constitutional rights. See Ellis v. Cassidy, 625 F.2d

18   227 (9th Cir. 1980). A first amended complaint must allege in specific terms how each named

19   defendant is involved. There can be no liability under section 1983 unless there is some

20   affirmative link or connection between a defendant’s actions and the claimed deprivation. Rizzo

21   v. Goode, 423 U.S. 362 (1976); May v. Enomoto, 633 F.2d 164, 167 (9th Cir. 1980); Johnson v.

22   Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

23           A first amended complaint should be brief. Fed. R. Civ. P. 8(a). Such a short and plain

24   statement must “give the defendant fair notice of what the . . . claim is and the grounds upon

25   which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) quoting Conley v.

26   Gibson, 355 U.S. 41, 47 (1957). Although accepted as true, the “[f]actual allegations must be

27   [sufficient] to raise a right to relief above the speculative level . . . .” Twombly, 550 U.S. 127, 555

28   (2007) (citations omitted).

                                                        9
 1            Plaintiff is further cautioned that an amended complaint supercedes the original, Lacey v.
 2   Maricopa County, Nos. 09-15806, 09-15703, 2012 WL 3711591, at *1 n.1 (9th Cir. Aug. 29,
 3   2012) (en banc), and must be “complete in itself without reference to the prior or superceded
 4   pleading.” Local Rule 220.
 5            The Court provides Plaintiff with opportunity to amend to cure the deficiencies identified
 6   by the Court in this order. Noll v. Carlson, 809 F.2d 1446, 1448-49 (9th Cir. 1987). Plaintiff
 7   may not change the nature of this suit by adding new, unrelated claims in a first amended
 8   complaint. George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no “buckshot” complaints).
 9            Based on the foregoing, it is HEREBY ORDERED that:
10              1.   Plaintiff is granted leave to file a first amended complaint;
11              2.   The Clerk’s Office shall send Plaintiff a civil rights complaint form; and
12              3.   Within 21 days from the date of service of this order, Plaintiff must file a first

13                   amended complaint or a notice of voluntary dismissal.

14   If Plaintiff fails to comply with this order, the Court will recommend this action be

15   dismissed for failure to obey a court order and for failure to state a claim.

16

17   IT IS SO ORDERED.

18
     Dated:     April 13, 2019                                     /s/   Sheila K. Oberto                 .
19                                                       UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28

                                                       10
